Citation Nr: 1632433	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-27 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus, type II with diabetic retinopathy.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypothyroidism, secondary to service-connected diabetes mellitus and herbicide exposure.

4.  Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for glaucoma, secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to January 1967.

These matters are on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's diabetes mellitus, type II has been manifested by the need for oral hypoglycemic agents and a restricted diet.
2.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.
 
3.  The preponderance of the evidence weighs against a finding that the Veteran has a diagnosis of PTSD at this time.

4.  The Veteran does not have hypothyroidism, hypertension, glaucoma, erectile dysfunction, or an acquired psychiatric disorder that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed to hypothyroidism, hypertension, glaucoma, erectile dysfunction, and acquired psychiatric disorder and his active service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 20 percent for diabetes mellitus, type II with diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, DC 7913 (2015).

2.  Criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).

3.  Hypothyroidism, hypertension, glaucoma, erectile dysfunction, and an acquired psychiatric disorder, were not incurred in or aggravated by service, and may not be presumed related to service or herbicide exposure therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

The Veteran also has also claimed that his service-connected diabetes mellitus is more severe than his current 20 percent evaluation.
 
The Veteran's diabetes mellitus, type II has been rated 20 percent disabling under Diagnostic Code 7913.  Under this Diagnostic Code, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2015). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Turning to the merits of the claim, on January 2010 VA diabetes mellitus examination the Veteran presented with a history of diabetes since 2009 which was stable since onset with oral medication.  There was no history of diabetes related hospitalization or surgery, pancreatic trauma, diabetes related neoplasm, or episodes of hypoglycemia reaction or ketoacidosis.  He was instructed to follow a restricted or special diet and was not restricted from performing strenuous activities. 

On May 2011 VA diabetes mellitus examination, he was on oral hypoglycemic medication and his glycemic control was good.  The examining physician noted that the VA medical records were silent for any complications of diabetes.  There were no episodes of ketoacidosis and he was instructed to follow a restricted or special diet.  He was also not restricted in his ability to perform strenuous activities.  An October 2010 VA eye clinic report showed no evidence of diabetic retinopathy.  

On July 2014 VA diabetes mellitus examination, the examining physician noted that he visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month; no episodes required hospitalization.  He had no unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examining physician opined that his disability did not impact his ability to work.  

After a review of all of the evidence, as above, the Board notes that a rating higher 20 percent for diabetes mellitus is not warranted.  The competent medical evidence of record does not show that the Veteran's symptoms required regulation of activities for treatment of diabetes mellitus.  

A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities only if each criterion is met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  While the evidence shows that the Veteran was prescribed insulin and placed on a restricted diet, the competent medical evidence does not indicate that the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities, as is required in order to merit a higher rating of 40 percent.   

Rather, based on the January 2010, May 2011, and July 2014 VA examinations, none of the examining physicians determined that the Veteran was restricted in his ability to perform strenuous activities, providing highly probative evidence against this claim, on this issue.  In addition, there were no periods of ketoacidosis or hospitalization for treatment of his diabetes mellitus.  Therefore, the Board finds that the medical evidence does not support a rating greater than 20 percent for the Veteran's service-connected diabetes mellitus at any time during the pendency of the appeal.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  In this regard, the Veteran's diabetes mellitus, type II, is described as accompanied by retinopathy.  However, as noted in the May 2011 VA examination, there was no evidence of diabetic retinopathy during an October 2010 VA eye clinic evaluation.  

Accordingly, there is no evidence of record at any time during the period on appeal exists to show that his diabetic retinopathy should be rated higher than noncompensable.  The Board therefore finds that no basis exists for the assignment of a compensable rating for the retinopathy.  38 C.F.R. § 4.119, DC 7913 (2015).

Findings made on January 2010, May 2011, and July 2014 VA examination, do not support the assignment of a higher rating of 40% for diabetes mellitus.  Moreover, without consideration of the problems he cited and the other issues he has due to diabetes at this time, the current evaluation could not be justified.  

It is important for the Veteran to understand that the fact he is having a problem with this disability is not in dispute (if he did not have a problem, there would be no basis for the current evaluation).  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluation.  The only question is one of degree of disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for diabetes mellitus.

With regard to his diabetes mellitus, the Veteran is competent to report any symptoms of diabetes mellitus, including any fatigue, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus according to the appropriate diagnostic code.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his diabetes mellitus.  The criteria reasonably describe the Veteran's disability level and symptomatology due to his disability.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not alleged, nor does the record reflect, that the Veteran was unemployable on account of his service-connected diabetes mellitus.  Rather, the record reflects that he retired, in part, due to a nonservice-connected eye disorder (January 2010 and May 2011 VA exams).  Thus, the Board finds that the issue is not reasonably raised by the record.  See Rice v. Shinseki, 22Vet. App. 447, 453-54 (2009).

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  However, these diseases do not include hypothyroidism, hypertension, glaucoma, or erectile dysfunction.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16  (Aug. 31, 2010).

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his hypothyroidism, hypertension, glaucoma, or erectile dysfunction to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct or secondary basis for hypothyroidism, hypertension, glaucoma, or erectile dysfunction.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Hypothyroidism, hypertension, glaucoma, and erectile dysfunction

The Veteran contends that he has hypothyroidism, hypertension, glaucoma, erectile dysfunction related to his service-connected diabetes mellitus.  The Veteran also contends that his hypothyroidism is also related to his herbicide exposure.  However, as previously discussed, since hypothyroidism is not a disease that is presumed to be related to herbicide exposure, the Board will still consider whether service connection can be granted on a direct basis or secondary basis for hypothyroidism.

The service treatment records include a November 1966 separation examination, indicate a diagnosis of myopia, but are void of any complaints, findings, symptoms, or diagnoses of hypothyroidism, hypertension, glaucoma or erectile dysfunction.  

On April 2003 VA general medical examination, he presented with a 20-year history of hypertension.  He stated that he experienced a loss of vision in the right eye and partial loss of vision in the left eye after an explosion of a shower head heater which exploded during a repair.  He experienced a total loss of vision in the right eye.  Hypothyroidism, arterial hypertension, and glaucoma was diagnosed.

On January 2010 VA diabetes mellitus examination, after a thorough review of the claims file and an examination of the Veteran, the examining physician diagnosed hypertension, erectile dysfunction, and right eye blindness.  The examining physician opined that the Veteran's right eye blindness was not a complication of diabetes mellitus based on the rationale that the condition was secondary to trauma that occurred approximately 30 years ago.  It was not worsened or increased by diabetes.  With regard to hypertension and erectile dysfunction, the examining physician opined that they were not complications of diabetes based on the rationale that the diagnoses pre-dated diabetes mellitus and were not worsened or increased by his diabetes.

On April 2010 VA eye examination, the Veteran presented with a 20-year history of a loss of vision in his right eye due to a water heater explosion in his home.  The examining ophthalmologist diagnosed refractive error left eye, totally blind right eye secondary to old trauma, left eye senile cataract, glaucoma suspect, and mild nonproliferative diabetic retinopathy.

After a review of the claims file and a thorough examination of the Veteran, the examining physician opined that the loss of the right eye vision was caused by or a result of old trauma.  The loss of left eye vision was caused by or a result of his refractive error and senile cataract.  The loss of vision, including cataracts, was not caused by or a result of diabetes mellitus, type II.

In this regard, congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

On May 2011 VA diabetes mellitus examination, the examining physician diagnosed erectile dysfunction related to hypothyroidism, anti-hypertensive and anti-depressive medications, and age.  

The examining physician further opined that the Veteran's hypertension, decreased vision, and erectile dysfunction were not related to diabetes mellitus.  

The physician opined that they were not worsened or increased by diabetes mellitus and that the hypertension pre-dated and was not aggravated by diabetes because there was no evidence of diabetic renal disease. 

On May 2011 VA hypertension and thyroid and parathyroid examination, the examining physician opined that the diagnosed hypothyroidism was not caused or aggravated by diabetes mellitus because it pre-dated the diabetes.  Moreover, medical literature does not support a finding that hypothyroidism is caused or aggravated by diabetes.

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has hypertension, hypothyroidism, glaucoma, or erectile dysfunction that is related to his service or service-connected diabetes mellitus.


Acquired psychiatric disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association  (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2015).  In August 2014, VA amended 4.125 by changing DSM-IV to DSM-5. See Fed. Reg. 45093 (Aug. 4, 2014).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

The Veteran contends that he has an acquired psychiatric disorder, to specifically include PTSD, that is related to combat in Vietnam.

In a February 2011 statement in support of claim for service connection for PTSD, the Veteran indicated that he claimed that in May 1966 he received mortar and artillery fire and five soldiers died, including his best friend SP4 R.  He also stated that the enemy RPGs, mortar and artillery fire destroyed their ammo dump and debris cover.

In this regard, while the record reflects service in Vietnam and his DD Form 214 indicates receipt of the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal, it does not show receipt of any award that would clearly indicate combat.

Nonetheless, the STRs are void of findings, complaints, symptoms, or any diagnoses of any acquired psychiatric disorder.

Private treatment records include a December 2002 report from Dr. J.A. which indicates a history of psychiatric treatment since 1977.

On April 2003 VA mental disorders examination, the Veteran presented with a history of private psychiatric treatment in 1977.  The examining physician diagnosed generalized anxiety disorder, chronic with depressive features.  

On June 2011 VA PTSD examination, the Veteran presented with a reported history of combat experience and stated that his peers died in mission, one of which was his close friend "R." from Texas.  He also stated that he participated in several encounters with the "Viet Cong."  

After a thorough review of the claims file and an examination of the Veteran, the examining psychiatrist diagnosed depressive disorder, not otherwise specified (NOS).  She indicated that he met the DSM-IV stressor for PTSD in that "the person has been exposed to a traumatic event," but he did not fulfill the symptom criteria for persistent re-experiencing of the traumatic event, persistent avoidance of the stimulus, or persistent hyper arousal.  Neither did the trauma exposure cause impairment in social, occupational or other areas of functioning.  The examining psychiatrist noted that he was gainfully employed until the late 1970s after the water heater accident and opined that he had a depressive disorder secondary to his visual impairment for which he was awarded Social Security benefits.  She further opined that the depressive disorder bore no relationship whatsoever to his service and was a consequence of the accident at home.  Treatment records appear to support this finding. 

VA treatment records include a February 2011 social work report which includes a history of diagnoses of PTSD, anxiety and depression.  He reported that he was in combat for 7 months. 

On July 2014 VA PTSD examination, the examining psychiatrist stated that she reviewed the conflicting medical evidence and opined that based on the review of the claims file and medical records and after taking a psychiatric history and performing a mental status examination he did not fulfill symptom criteria for persistent avoidance of the stimuli; negative alteration in cognition and mood associated with the traumatic event; or trauma exposure cause impairment in social, occupational or other areas of functioning.  He was gainfully employed until the late 1970s when a heater explosion caused visual problems and depressive symptoms for which he was granted Social Security disability benefits.  She finally opined that he did not fulfill the DSM-5 diagnostic criteria for PTSD.

Vet Center records include an August 2014 letter in which his therapist indicated that he received counseling for PTSD problems associated with anxiety, depression, isolation, and nightmares.  He said that his unit provided communication and wire connections to other combat maneuvering units in the field.  The job often exposed him to enemy sniper and machine gun fire.  He reported a constant fear of dying and stayed awake at night for the fear of dying.  A VHA psychiatrist diagnosed major depressive disorder.  

With regard to the matter of whether the Veteran has a current diagnosis of PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The June 2011 and July 2014 VA PTSD examinations contain the opinion that the Veteran does not have PTSD providing evidence against this claim.  These opinions are considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, including evidence in favor of the Veteran's claim, and/or as it is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied. 

In reaching this decision, despite the examiner's finding that the Veteran had no diagnosis of PTSD, the Board has considered several findings of PTSD symptoms in the VA treatment records.  However, none of these reports are shown to have been based on a review of the Veteran's case as a whole-there is no indication that the medical providers reviewed any other relevant evidence in the claims file in rendering their diagnoses.  Prejean, supra.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, these reports warrant less probative weight as none of them, unlike the June 2011 and July 2014 VA examination reports, for example, contain an analysis as to whether or not all of the criteria for PTSD were met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim for service connection for PTSD.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly.  See, Clemons.  As previously stated, the Veteran's STRs are negative for diagnoses of or treatment for any psychiatric disability during service.  As previously stated, the Veteran's STRs are negative for diagnoses of or treatment for any psychiatric disability during service.

The earliest post-service evidence of an acquired psychiatric disorder is in 1977, which is almost 10 years after separation from service.

In addition, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, must also be denied.

The Board finds that the claims must be denied.

With regard to the Veteran's claimed glaucoma, the STRs include a diagnosis of myopia which is a refractive or congenital conditions for which, as previously stated, is not a disability for which service connection can be granted.  Moreover, there is no competent medical evidence to show that the Veteran has a currently diagnosed eye disability that is related to his service.

With regard to the Veteran's claimed hypertension, the STRs are void of any diagnosed hypertension.  Moreover, the records do not reflect problems relating to his hypertension for several years after service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of hypertension is in 1983 (the April 2003 VA examination indicated a 20-year history of hypertension).  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements. Finally, there is no competent medical evidence to that the Veteran has hypertension that is related to his service-connected diabetes mellitus.
 
With regard to hypothyroidism and erectile dysfunction, there is no competent medical evidence to show that these disabilities are related to his service or to his service-connected diabetes mellitus. 

With regard to the acquired psychiatric disorder, the Veteran's service treatment records are void of any diagnosed psychiatric disorder.  The Board therefore finds that a chronic acquired psychiatric disorder is not shown during service.  Moreover, as the earliest post-service medical evidence of an acquired psychiatric disorder is in 1977, which is about 10 years after separation from service, continuity of symptomatology has not been established.  Finally, there is no competent medical evidence to show that the Veteran has an acquired psychiatric disorder that is related to his service.

The Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously.  In this regard, the Board finds that the VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physicians concluded that the Veteran's bilateral eye disability, hypertension, hypothyroidism, erectile dysfunction, and acquired psychiatric disorder were not related to his service or any service-connected disability.  The examining physicians provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current PTSD diagnosis and the etiology of a bilateral eye disability, hypertension, hypothyroidism, erectile dysfunction, and an acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, with regard to the acquired psychiatric disorder, the evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral eye disability, hypertension, hypothyroidism, erectile dysfunction, and an acquired psychiatric disorder (to include PTSD) and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

With regard to the claims for service connection for hypothyroidism, hypertension, glaucoma, erectile dysfunction, and an acquired psychiatric disorder, the Board finds that the examination reports and opinions show the examining physicians considered the evidence of record and the reported history of the Veteran, conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of these matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examination and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the claim for an increased rating for diabetes mellitus, the Veteran was afforded VA examinations in January 2010, May 2011, and July 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus since the July 2014 VA examination.  The Board finds the above VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examining physicians personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his diabetes mellitus.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



ORDER

A rating higher than 20 percent for diabetes mellitus is denied.

Service connection for hypothyroidism is denied.

Service connection for hypertension is denied.

Service connection for glaucoma is denied.

Service connection for erectile dysfunction is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


